 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                         No. 2:18-cv-1074 JAM AC (PS)
12                       Plaintiff,
13           v.                                         ORDER
14    NEWMAN S. PEERY, JR.,
15                       Defendant.
16

17          Plaintiff is proceeding in this action in pro per. The matter was referred to a United States

18   Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On July 11, 2019, the magistrate judge filed findings and recommendations herein which

20   were served on all parties and which contained notice to all parties that any objections to the

21   findings and recommendations were to be filed within fourteen days. ECF No. 94. Defendant

22   filed amended objections to the findings and recommendations. ECF No. 98. Plaintiff has filed a

23   response to the objections. ECF No. 102.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ////
                                                       1
 1        Accordingly, IT IS HEREBY ORDERED that:
 2        1. The findings and recommendations filed July 11, 2019, are adopted in full; and
 3        2. Defendant’s motion to dismiss (ECF No. 86) is DENIED.
 4
     Dated: October 3, 2019                         /s/ John A. Mendez
 5
                                                    HONORABLE JOHN A. MENDEZ
 6                                                  United States District Court Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
